DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14, 17-18 of U.S. Patent No. 11072465 in view of Gruskin (US 20070187413). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10494145 in view of Gruskin (US 20070187413).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hestehave (US 4488584 A).
Claim 19, Hestehave discloses a container body (FIG 1-2) that houses a volume, the container body having a first end and a second end opposite the first end, a front side and a back side opposite the front side, and a left side and a right side opposite the left side; 
a first collar (1) on the first end that forms a first opening on the first end of the container body, the first collar being situated on a first geometric plane; 

a built-in handle (2) that is integrated into the container body.
Hestehave discloses the claimed invention except for an angle between the first and second geometric plane.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to angle the second geometric plane to allow for easier pouring from the second opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04
Claims 10-11, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hestehave in view of Gruskin (US 20070187413).
Claim 10, Hestehave discloses a body having a first end, a second end opposite the first end, a front side, a back side opposite the front side, a left side, and a right side opposite the left side; a collar forming a first opening on the first end; a lip forming a second opening on the front side and on the first end; and a front side notch positioned on the front side of the second end and a back side notch positioned on the back side of the second end opposite the front side notch, wherein the second end includes an indent feature recessed into the second end for mating with a corresponding raised feature on a lid of another storage container.

Claim 11, Hestehave discloses a lid (Col 3, lines 26-27) configured to be removably attached to the first opening (3).



Claims 15, Hestehave discloses wherein the first opening (3) has a central axis parallel (FIG 1) to a central axis of the second opening (4).

Claim 16, Hestehave discloses the claimed invention except for an angle between the first and second opening.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to angle the second geometric plane to allow for easier pouring and more controlled pouring, by not having to fully rotate the container, from the second opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04

Claim 17, Hestehave discloses wherein the front side (FIG 1, first end of container has curved edges) of the first end provides a shape of a front curve and the back side of the first end provides a shape of a back curve opposite the front curve.

.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hestehave in view of Gruskin (US 20070187413) and Schoonover (US 4781314 A).
Claim 1, Hestehave discloses a container body (1; FIG 1-2) that houses a volume, the container body having a first end and a second end opposite the first end, a front side and a back side opposite the front side, and a left side and a right side opposite the left side; 
a collar (3) on the first end that forms a first opening on the first end of the container body, wherein the first opening has a first diameter; 
a second opening on the first end of the container body, wherein the second opening has a second diameter less than the first diameter (FIG 1, diameter of 3 is less than diameter of 3), and wherein a portion of the spout (4 extends beyond the top of the first end of 1) extends beyond a point where the second end and the front side meet.
But is silent on wherein a portion of the spout extends in a direction from the rear towards the front of the container body; and a built-in handle that is integrated into the container body at a location that is between the first end and the second end and opposite of the spout; and wherein the built-in handle is formed from the container body with an aperture that is orthogonal to a geometric plane in which a center of the first opening and a center of the second opening lie.
Gruskin teaches a built-in handle (50; FIG 1-2B) that is integrated into the container body at a location that is between the first end and the second end (FIG 2; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hestehave with handle as taught by Gruskin in order to provide a handle on the side to allow for more ergonomic and easier, such as one handed, pouring.
Schoonover teaches a portion of the spout (46; FIG 1) extends in a direction from the rear towards the front of the container body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hestehave with spout as taught by Schoonover in order to provide a spout that can be shaped as desired by the operator and to regulate the flow of fluid from the container.

Claim 2, Hestehave discloses a lid (Col 3, lines 26-27) configured to be removably attached to the first opening (3).

Claim 3, Hestehave discloses a cap (Col 3, lines 26-27) configured to be removably attached to the second opening (4).


Gruskin teaches wherein the second end includes an indent feature recessed into the second end for mating with a corresponding raised feature of a lid of another storage container (Paragraph 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hestehave with indent as taught by Gruskin in order to provide for a stacking mechanism that would allow for the containers to be more securely stacked, nested or interlocked together.

Claim 5, the modified apparatus of Hestehave teaches wherein the indent feature is in the form of a channel extending from the left side to the right side for engaging with the corresponding raised feature of the lid of the other storage container during stacking (Gruskin: Paragraph 42; The four feet described would have two channels extending in a cross shape extending from all sides allowing it to stack on the lid with a complementary shape).

Claim 6, Hestehave discloses wherein the first opening (3) has a central axis parallel (FIG 1) to a central axis of the second opening (4).

Claim 7, Hestehave discloses the claimed invention except for an angle between the first and second opening.  It would have been obvious to one having ordinary skill in 

Claim 8, Hestehave discloses wherein the front side (FIG 1, first end of container has curved edges) of the first end provides a shape of a front curve and the back side of the first end provides a shape of a back curve opposite the front curve.

Claim 9, Hestehave discloses wherein the front and back sides of the second end (FIG 1, second end has curved edges) provide a shape of a curve.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hestehave as applied to claim 19 above and in further view of Gruskin (US 20070187413).
	Claim 20, Hestehave substantially discloses the apparatus as claimed above but is silent on an indent feature recessed into the second end, wherein the indent feature is in the form of a channel extending from the left side to the right side for engaging with the corresponding raised feature on the storage container lid of another storage container during stacking.
	Gruskin teaches an indent feature (Paragraph [0042]) recessed into the second end, wherein the indent feature is in the form of a channel extending from the left side to the right side for engaging with the corresponding raised feature on the storage container lid of another storage container during stacking (The four feet described would have two channels extending in a cross shape extending from all sides allowing it to stack on the lid with a complementary shape).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hestehave with indent as taught by Gruskin in order to provide for a stacking mechanism that would allow for the containers to be more securely stacked, nested or interlocked together.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hestehave and Gruskin as applied to claim 10 above, and further in view of Vockler (US 20080277418 A1)
Claim 12, Hestehave substantially discloses the apparatus as claimed above but is silent on wherein the lid comprises a handle configured to allow a user to move the storage container while the lid is coupled to the first opening.
Vockler teaches wherein the lid (100, 64; FIG 1) comprises a handle (16) configured to allow a user to move the storage container while the lid is coupled to the first opening (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hestehave with lid and handle as taught by Hollje in order to allow the container to be carried in the upright position then the handle laid down when at rest.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hestehave and Gruskin as applied to claim 10 above, and further in view of Hollje (US 5054661 A).

Hollje teaches a transition section (FIG 8, element 19) that spans from the second end to the first end in a pyramid shape in which a top of the pyramid is positioned toward the first end and a base of the pyramid is positioned toward the second end, wherein the lip and second opening is positioned on the first end proximate to the top of the pyramid (Col 4, lines 18-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hestehave with transitional section as taught by Hollje in order to enhance ease of transport and manipulation of paint while minimalizing spillage.

Conclusion



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754